DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 29, 2022. Claims 1-12, 14, 15 and 17-21 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

Allowable Subject Matter
Independent claims 1, 14 and 21 are allowed. Dependent claims 2-12, 15 ad 17-20 are allowed based on their dependency. 

Claim 1 recites, inter alia, “an integrity detector determining data integrity of the plurality of first random signals by using the plurality of first random signals and the plurality of corresponding first inverted random signals.”

Claim 14 recites, inter alia, “a validity detector generating a plurality of validity signals respectively corresponding to the plurality of PUF cells based on the plurality of first random signals in a first mode; an enrollment module generating a validity map for the PUF block based on the plurality of validity signals, selecting first valid random signals from the plurality of first random signals based on the validity map, generating a first row key that includes the first valid random signals, and generating helper data including parity data corresponding to the first row key based on a predetermined error correction algorithm.”

Claim 21 recites, inter alia, “generating a second row key by using the plurality of second random signals; and a decoding module receiving the second row key from the key generator, receiving the helper data from the memory block, and generating a key for use by performing error correction on the second row key based on the helper data.”


The closest prior art made of record are:

Wentz (U.S. Pub. No. 2020/0153627cited in the previous Office Action) which discloses generating a plurality of random numbers from a PUF where the PUF includes a plurality of cells and generating a key from  the random numbers (see paragraphs [0033], [0034] and [0070] of Wentz)
Choi et al. (U.S. Pub. No. 2016/0041783 cited in the previous Office Action and hereinafter referred to as Choi) which discloses generating parity data by performing error correction on a key (see paragraphs [0006], [0073] and [0074] of Choi)

While the prior art does show PUFs generating random signals and verification, the prior art is not considered to show the cited limitations of claim 1 in combination with the other limitations. Therefore, claim 1 is considered to recite allowable subject matter over the prior art. Dependent claims 2-12 are considered to contain allowable subject matter based on their dependency to independent claim 1. 

While the prior art does show PUFs generating random signals and enrollment, the prior art is not considered to show the cited limitations of claim 14 in combination with the other limitations. Therefore, claim 14 is considered to recite allowable subject matter over the prior art. Dependent claims 15 and 17-20 are considered to contain allowable subject matter based on their dependency to independent claim 14.

While the prior art does show PUFs generating random signals and decoding with helper data, the prior art is not considered to show the cited limitations in combination with the other limitations. Therefore, claim 21 is considered to recite allowable subject matter over the prior art.

16.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

17.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tebelmann et al. (“EM Side-Channel Analysis of BCH-based Error Correction for PUF-based Key Generation”) – cited for teaching PUF-based key generation – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438